 In the Matter of E. I.DUPONT.DENE-Nrouus ^CCOMPANY,EMPLOYERandOiLWORKERSINTERNATIONALUNION, CIO,PETITIONERCase 117o. 4-RC 558.-Decided April 3,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harold Kowal,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning, the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit composed of all produc-tion and maintenance employees at the Employer's Repauno WorksatGibbstown, New Jersey, excluding office and clerical employees,technical employees, professional employees, guards, and all super-visors as defined in the Act.The Employer and the Intervenor con-tend, however, that the only appropriate unit is one includingemployees at both the Repauno Works and Eastern Laboratory ascurrently represented by the Intervenor.2There is also a disputeconcerning the supervisory status of the rigger foreman and therailroad foreman which we hereinafter discuss.1Contrary to the contention of the Petitioner, we find that the Intervenor is a labororganization within the meaning of Section 2 (5) of the Act.The Petitioner asserts that it has no alternative unit position.However, if the Boardfinds that a unit limited to employees at the Repauno works is inappropriate, the Peti-tioner is willing to proceed to an election in a unit including also the employees at theEmployer's Eastern Laboratory.S9 NLRB No. 10.119 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer is engaged in the manufacture, sale, and distribution,of commercial explosives and miscellaneous chemicals at its plant inGibbstown, New Jersey.The plant extends over an enclosed area ofapproximately 1,000 acres, and consists of hundreds of buildings ofvarying sizes.The Employer's operations are divided into two majoractivities ,known as the Repauno Works and Eastern Laboratory.The main function of the Repauno Works is to' produce finishedproducts such as high explosives and miscellaneous chemicals forcommercial sale and shipment to the trade.The Eastern Labora-tory is engaged in the development of existing manufacturing proc-esses and the development of new products primarily for the RepaunoWorks.'Although each of these activities is under separate super-vision, the plant manager of the Repauno Works, and the directorof Eastern Laboratory are both responsible to the explosives depart-ment at the Employer's principal offices at Wilmington, Delaware.Approximately 938 production and maintenance employees areemployed at the Repauno Works and approximately 132 are employedat Eastern Laboratory.The record shows that the employees at bothoperations have the same general working conditions, approximatelythe salve skills, receive similar basic production wage rates, and havemany job classifications in common.The record demonstrates further that the operations of the Re-pauno works and Eastern Laboratory are functionally integrated.As new products are developed, a semiworks or prototype is con-structed and operated at Eastern Laboratory pending the construc-tion of a plant for full scale operations at the Repauno Works 4 Inconnection with such operations, there is frequent interchange of pro-duction and maintenance employees between the Repauno Works andEastern Laboratory.,'Tn addition, the Employer maintains an ap-prentice training program under which employees from both theEepauno Works and Eastern Laboratory are given craft instruction.Although the Repauno Works has its own control laboratory, pro-duction problems which arise from time to time are referred toEastern Laboratory.Power facilities such as steam, electricity,water, compressed air, and telephone lines are all supplied to EasternIIn addition Eastern Laboratory manufactures some products on a small scale forcommercial sale.While it is the responsibility of Eastern Laboratory to develop processes for all plantsof the Employer engaged in manufacturing explosives, approximately three-fourths of allwork performed at Eastern Laboratory is for the Repauno Works."The record shows that Eastern Laboratory has, or has had, a semiworks comparableto every operating department at the Repauno Works, for the various products manufac-tured at the Repauno Works, with the exception of sulphuric acid.6During 1949, Easf6rn Laboratory issued approximately 180 work orders, representingapproximately 850 working hours, for miscellaneous repairs and construction performed byRepauno Works employees at Eastern Laboratory. E. I. DuPONT DE NEMOURS & COMPANY121Laboratory by, and are completely dependent upon, a central power-house located at the Repauno Works.While separate cost accountsare kept at the Repauno Works and Eastern Laboratory, the recordshows that there is considerable intermingling of purchases and useof materials stored in the Repauno Works warehouses.Employee privileges, recreational facilities and welfare plans areuniformly applicable to all employees of the Employer.Homes inthe company village, located outside the enclosed area, are occupiedby employees of both the Repauno Works and Eastern Laboratoryand are rented to employees of both groups on the same basis.Appli-cations for employment for both the Repauno Works and EasternLaboratory are handled by a single personnel office located in the plantadministrative building. . Although Eastern Laboratory maintainsa separate payroll, the rolls are sent to the Repauno Works for time-keeping.The wage checks are prepared by the Repauno Works timeoffice clerks and are authorized by Repauno Works supervision.Thechecks are then sent to Eastern Laboratory for distribution by theRepauno Works paymaster. The service department, located in theadlninistration building at the Repauno Works, administers all indus-trial relations plans of the Employer covering employment, safety,fire protection, telephones, guards, tenant houses, and other miscel-laneous items.The history of collective bargaining discloses that since 1941 theEmployer has dealt with the Intervenor as the collective bargainingrepresentative of all its production and maintenance employees at boththe Repauno Works and Eastern Laboratory.6Upon the basis of the foregoing, and more particularly the inter-relationship of the Repauno Works and Eastern Laboratory, theirgeographical proximity, the common working conditions and uniformlabor -policies, and the fact that collective bargaining has effectivelyexisted on the basis of an over-all unit, we find that the employees ofthe Repauno Works and Eastern Laboratory have a substantial com-munity of interest, as a result of which they can best be represented forcollective bargaining purposes in a single bargaining unit.'There remains for consideration the question of whether the riggerforeman and the railroad foreman should be included in the unit. Itis the contention of the Petitioner that these men are supervisors andtherefore should be excluded.The record shows that the rigger fore-man is an hourly paid group leader. It is his responsibility to see that6On May 26, 1947, pursuant to a consent election, the Intervenor was certified by theBoard as the collective bargaining representative of a unit composed of production andmaintenance employees at both the Repauno Works and Eastern Laboratory.vGoar's Service and Supply,85 NLRB 219;Continental-Diamond FibreCo., 83 NLRB1143. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe necessary materials are at hand for all rigging work, and to'in-spect rigging equipment for safety conditions.He is in charge of acrew of about six men and works approximately 60 to 80 percent of,histime doing manual work similar to that performed by his crew. It, ap-pears that he has no authority to hire, discharge, transfer, or effec7tively.recommend changes in the status of employees in his crew.Therecord shows, similarly, that the railroad foreman is a group leaderdncharge of a crew of approximately six men.His work includes in-spection of trucks, checking on supply of ties and rails necessary formaintenance of tracks, and minor track installation.His authoritywith respect to his crew is practically identical to that of the riggerforeman. , The rigger foreman and the railroad foreman are includedin the. existing production and maintenance contract unit. - We findthat the rigger.foreman and the railroad foreman are employees ratherthan supervisors within the meaning of the Act and we shall includethem in the unit.We 'find' that al :production and maintenance employees of the'E. ,ployer at the Repauno Works and Eastern Laboratory, Gibbstown:,New. Jersey, including chemists' assistants,' watchnmen,a the 'riggerforeman, the railroad foreman, and all subforemen in'the transporta4tion -department and service department,10 fire inspector and fire in,spector's helper," but excluding all office and clerical employees, teeh,nical employees, professional -employees, guards, and all supervisorsas. defined in the Act, constitute a unit appropriate for the purposes s)fcollective.barga.ining within the meaning of Section 9 (b) of the Act;DIRECTION OF ELECTION 12As part of the investigation to ascertain 'representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days ' from the date of this' Direction, under the direction ^ and8The record shows that the chemists' assistants are not professional employees withinthe meaning of the Act.9The record shows that there are four watchmen at Eastern Laboratory who do identicalwork.They spend 60 percent of their time doing janitorial work. approximately25 percentof their time checking temperatures and various valves, and the remaining 15 percent oftheir time performing miscellaneous duties.They have no plant-protection duties.Wefind that they are not guards within the meaning of the Act.10The parties stipulated and we find on the basis of the record that these employees arenot supervisors within the meaning of the Act.It appears from the record that these employees are engagedin inspecting fire ex-tinguishers, hydrants, sprinkler system, and other fire equipment.The partiesagree andwe find on the basis of the record that these employces,are not plant-protection employeeswithin the meaning of the Act.12 If the Petitioner does not wish to participatein anelection for theunit herein foundappropriate, it may withdraw its petition filed in the proceeding upon noticeto that effectgiven to the' Regional Director, in writing, within ten (10) days fromthe' date of' theDirection of Election herein." E. I. DuPONT DE NEMOURS & COMPANY123supervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit foundappropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the date ofthisDirection of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election,, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether theydesire to be-represented, for purposes of collective bargaining, by OilWorkers International Union, CIO, or by Collective Bargaining Or-ganization for the Employees of Repauno Works and Eastern Lab-oratory(unaffiliated),or by neither.